Citation Nr: 0844876	
Decision Date: 12/30/08    Archive Date: 01/07/09

DOCKET NO.  06-25 009	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a squamous cell 
carcinoma of the right base of the tongue.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1954 to May 1976.
This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).  The veteran filed a notice of 
disagreement (NOD) in regards to the December 2004 decision, 
requesting review by a decision review officer (DRO).  The 
DRO conducted a de novo review of the claim and confirmed the 
RO's findings in a June 2006 statement of the case (SOC).  
The appeal was perfected with the timely submission of the 
veteran's substantive appeal in June 2006.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the veteran that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Relevant law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the veteran or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).



Discussion

In a statement to VA dated December 8, 2008, the veteran 
specifically stated that he wished to withdraw this appeal 
and cancel a video hearing scheduled with the undersigned.  
He has not since indicated that he wishes the appeal to be 
reinstated.

As the veteran has withdrawn his appeal, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


